Title: To James Madison from Louis-André Pichon, 15 December 1802
From: Pichon, Louis-André
To: Madison, James


Monsieur,
Georgetown. 24. frimaire an 11. (15. Décembre 1802.)
J’ai reçu le 11 de ce mois la lettre que vous m’avez fait l’honneur de m’ecrire le 2. du dit mois en réponse à celles que je vous adressai il y a plusieurs mois sur les réclamations de feu Mr. de Beaumarchais & de Mr. de Rayneval. J’ai reçu le même jour, Monsieur, vôtre lettre du 9. rélative a la corvette française le Cassius.
D’après ce que vous me faites l’honneur de me communiquer, Monsieur, sur l’etat de cette dernière affaire, je vois qu’elle est terminée, et j’en rendrai compte au Gouvernement qui S’y trouvait directement interessé.
Quant aux affaires particulières dont il est question dans vôtre lettre du 2, Monsieur, je transmettrai aux parties les renseignemens quelle contient. Ceux que vous voulez bien me donner sur la réclamation de Mr. de Rayneval paraissent l’ecarter sans retour. Quant à celle des héritiers de Mr. de Beaumarchais, je prendrai Seulement la liberté de remarquer que les raisonnemens et les faits produits par Mr. Le Secrétaire de la Trésorerie ne paraissent pas établir de nouvelles preuves contre cette réclamation, & qu’ils portent entièrement Sur les présomptions opposées depuis dix ans aux comptes réglés et reconnus de Mr. Beaumarchais. Mr. Le secrétaire de la Trésorerie répéte plusieurs fois que celui ci a reçu une Somme d’un million pour le compte des Etats-Unis Sauv que rien paraisse justifier cette qualification sur la quelle roule—réellement toute la discussion.
Au Surplus, Monsieur, je ne fait cette observation que pour remplir le devoir que m’a imposé la lettre du Ministre des Relations Extérieures et pour prévenir les inductions qu’on pourrait tirer du Silence. Dans l’etat où est l’affaire je ne puis que la référer au Ministre avec la réponse que vous avez bien voulu me faire parvenir. Agréez, Monsieur, l’assurance de mon respect.
L. A. Pichon
 
Condensed Translation
Acknowledges receipt on 11 Dec. of JM’s letter of 2 Dec. about the claims of Beaumarchais and Rayneval, and the letter of 9 Dec. regarding the Cassius. As the latter case is ended, Pichon will inform his government. Will transmit the information contained in JM’s 2 Dec. letter to the interested parties. Rayneval’s claim seems to be set aside without reversion. Pichon remarks that Gallatin’s facts and reasoning do not establish new proofs against Beaumarchais’s claim and rely entirely on presumptions opposed ten years ago. Nothing seems to justify Gallatin’s claim that Beaumarchais received the one million on behalf of the U.S. Makes this observation to fulfill the duty imposed on him by Talleyrand and to anticipate any inferences that might be drawn from silence. Will refer the case and JM’s reply to Talleyrand.
 

   
   RC (DNA: RG 59, NFL, France, vol. 1).


